DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 12/8/2020.  Claim 1 is currently amended.  Claims 1-2, 4, 6-16 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, and 15-16 have been considered but are moot because the arguments do not apply to the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560).
Regarding claim 1, Jang teaches a secondary battery pack (secondary battery 10, Figure 1, P 26), comprising: a battery cell (cell 100, Figure 1, P 26) having an electrode assembly (electrode assembly 2000, Figure 2, P 27) sealed in a battery case (can 1000, Figure 2, P 27) together with an electrolyte (Despite not being specifically described, an electrolyte is an inherent feature of a battery, and would therefore be located inside the can 1000 with the electrode assembly 2000), the battery cell having first (electrode terminal 3100, Figure 3, P 42) and second electrode terminals (The can 1000 may be made of metal and can function as a terminal in itself, P 28) at a top end thereof (Figure 3 demonstrates how 
Regarding claim 2, Jang teaches the secondary battery pack according to claim 1, wherein the body plate is an electrically conductive metal plate (Paragraph 70 describes how the cap plate 3300 is made of nickel), wherein the two sidewalls and the upper wall are integral (Figure 9 demonstrates how the bottom surface of the first projection 3331 and the two sidewalls of the second projection 3332 are 
Regarding claim 4, Jang teaches the secondary battery pack according to claim 1, wherein the first electrode terminal has a protruding structure protrusively extending through the body plate (Figure 2 and Paragraph 43 demonstrates how the electrode terminal 3100 has a protruding structure and extends through the cap plate 3300) and is electrically insulated from the body plate (Figure 2 and Paragraph 43 describe how the electrode terminal 3100 is inserted through a gasket 3200, which would insulate the electrode terminal 3100 from the cap plate 3300), and wherein the second electrode terminal includes the top surface of the body plate and the connection slot (As the can 1000 acts as the second electrode terminal, this would include the top surface of the cap plate 3300 and the first projected portion 3330, as they are both made of electrically conductive nickel).
Regarding claim 6, Jang teaches the secondary battery pack according to claim 1, wherein the second terminal connection unit includes: A horizontal protection circuit module (PCM) connection lead contacted and electrically connected to the second battery cell connection terminal of the protection circuit module (Figure 1 and Paragraph 51 describes how the horizontal protection circuit module connection lead is the first plate 4311, which is part of the first lead plate 4310 and is contacted and electrically connected to the protection circuit module 4000); the support portion vertically bent downwards from an end of the PCM connection lead (Figure 1 demonstrates how the second plate 4312 extends vertically downward from the first plate 4311); and the battery cell connection lead bent from the support portion and extending horizontally to be inserted through the opening of the connection slot (Figure 1 demonstrates how the third plate 4313 extends horizontally from the second plate 4312. Figures 8-9 and Paragraph 71 describes how the embodiment now labels the third plate as 4333 instead 
Regarding claim 10, Jang teaches the secondary battery pack according to claim 6. Jang does not teach wherein a curved convex portion protruding toward a center is formed at an inner surface of the sidewall of the connection slot, and an inwardly curved concave hooking groove is formed at an outer circumference of the battery cell connection lead so that the curved convex portion is inserted and fixed in the connection with the curved convex portion contacting the curved concave hooking groove. However, Jang does teach the use of a conductive adhesive material which allows the first projected portion 3330 and the first hole 4330a of the third plate 4333 to be more mechanically strongly coupled, as demonstrated in Paragraph 73 of Jang. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the first projected portion 3330 and the third plate 4333 of Jang and include the convex and concave curved portions as claimed, as this is simply an alternate method of increasing the strength of the mechanical connection between the connection slot and the battery cell connection lead.
Regarding claim 11, Jang teaches the secondary battery pack according to claim 10. Jang does not teach wherein at least a portion of the outer circumference of the battery cell connection lead has a curved distal end, and the hooking groove is formed to be connected to the curved distal end. However, Jang does teach the use of a conductive adhesive material which allows the first projected portion 3330 and the first hole 4330a of the third plate 4333 to be more mechanically strongly coupled, as demonstrated in Paragraph 73 of Jang. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the third plate 4333 of Jang and include the curved distal end connected to the hooking groove as claimed, as this is simply an alternate method of increasing the strength of the mechanical connection between the connection slot and the battery cell connection lead.
Regarding claim 13, Jang teaches the secondary battery pack according to claim 6, wherein an inner surface of the connection slot and the battery cell connection lead are fixed by a conductive adhesive material (Paragraph 73 describes how the first projected portion 3330 and the third plate 4333 are fixed by a conductive adhesive material).
Regarding claim 14, Jang teaches the secondary battery pack according to claim 1, wherein the second electrode terminal includes the body plate and the connection slot (As the can 1000 acts as the second electrode terminal, this would include the cap plate 3300 and the first projected portion 3330, as they are both made of electrically conductive nickel).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560), as applied to claim 6 above, and further in view of Kumagai (US 2015/0050534).
Regarding claim 7, Jang teaches the secondary battery pack according to claim 6. Jang does not teach wherein the upper wall includes convex protrusions protruding downwards from an inner lower surface of the upper wall of the connection slot to contact an upper surface of the battery cell connection lead. However, Jang does teach the use of a conductive adhesive material which allows the first projected portion 3330 and the first hole 4330a of the third plate 4333 to be more mechanically strongly coupled, as demonstrated in Paragraph 73 of Jang. 
Kumagai teaches a similar battery pack capable of ensuring a normal operation of an electronic apparatus (Abstract). Kumagai teaches the use of concave portions that allow for a stable electrical connection (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the first projected portion 3330 of Jang and include the convex protrusions as claimed, as Jang teaches similar methods of ensuring connection and Kumagai teaches the use of concave portions that allow for a stable electrical connection.
Regarding claim 8, Jang teaches the secondary battery pack according to claim 6. Jang does not teach wherein the battery cell connection lead includes convex protrusions protruding upwards from an upper surface of the battery cell connection lead to contact an inner lower surface of the upper wall of the connection slot. However, Jang does teach the use of a conductive adhesive material which allows the first projected portion 3330 and the first hole 4330a of the third plate 4333 to be more mechanically strongly coupled, as demonstrated in Paragraph 73 of Jang.
Kumagai teaches a similar battery pack capable of ensuring a normal operation of an electronic apparatus (Abstract). Kumagai teaches the use of concave portions that allow for a stable electrical connection (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the first projected portion 3330 of Jang and include the convex protrusions as claimed, as Jang teaches similar methods of ensuring connection and Kumagai teaches the use of concave portions that allow for a stable electrical connection.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) as applied to claim 6 above, and further in view of Heo (US 2014/0356687).
Regarding claim 9, Jang teaches the secondary battery pack according to claim 6. Jang does not teach wherein a slope structure is formed inside the connection slot so that a height of the lower surface gradually increases in a direction along which the battery cell connection lead is inserted, and a flat portion is formed at an end portion of the slope structure in the direction along which the battery cell connection lead is inserted.
Heo teaches a similar battery pack including a battery cell, insulation holder, protection circuit module, and a fixing tab (Abstract). Heo teaches wherein a slope structure is formed inside the connection slot so that a height of the lower surface gradually increases in a direction along which the battery cell connection lead is inserted (chamfers 218d may further be provided in the first and second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery including a connection slot of Jang and make the connection slot include a slope to gradually increase the direction of insertion of the battery cell connection lead as taught by Heo, in order to allow the battery cell connection lead to be easily inserted into the connection slot.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560) as applied to claim 6 above, and further in view of Jang554 (US 2009/0130554).
Regarding claim 12, Jang teaches the secondary battery pack according to claim 6. Jang does not teach wherein the battery cell connection lead is connected to an inner surface of the connection slot by hot-pressing or welding.
Jang554 teaches a similar secondary battery with a cap plate, protection circuit board, and a conducting support member (Abstract). Jang554 teaches wherein the battery cell connection lead (third region 3530 of the conducting support member 3500, Figure 3A, P 53) is connected to an inner surface of the connection slot (groove 3314, Figure 3A, P 53) by hot-pressing or welding (a laser welding part 3530a is formed on the third region 3530 of the conducting support member 3500 seated in the groove 3314, P 54; Paragraph 39 describes how laser welding allows for two parts to be strongly combined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the secondary battery pack including a connection between the battery .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2010/0055560), as applied to claim 1 above, and further in view of Kumagai (US 2015/0050534) and Hirose (US 2017/0117729).
Regarding claim 15, Jang teaches the secondary battery pack according to claim 1. Jang does not teach wherein each of the two electrically conductive sidewalls has a curved convex inner surface in contact with the battery cell connection lead, and wherein, in a top plan view, the battery cell connection lead has outer surfaces each defining an inwardly curved concave surface and being in contact with a respective curved convex inner surface of the two electrically conductive sidewalls. However, Jang does teach the use of a conductive adhesive material which allows the first projected portion 3330 and the first hole 4330a of the third plate 4333 to be more mechanically strongly coupled, as demonstrated in Paragraph 73 of Jang. 
Kumagai teaches a similar battery pack capable of ensuring a normal operation of an electronic apparatus (Abstract). Kumagai teaches the use of concave portions that allow for a stable electrical connection (Paragraph 20).
Hirose teaches the use of convex and concave portions as a way to make the introduction of the convex portion to the concave portion easy (Paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the first projected portion 3330 and the third plate 4333 of Jang and include the convex and concave curved portions as claimed, as Jang teaches similar methods of ensuring connection, Kumagai teaches the use of concave portions that allow for a stable electrical connection, and Hirose teaches the use of convex and concave portions for easy connection.
Regarding claim 16, modified Jang teaches the secondary battery pack according to claim 15. Modified Jang does not explicitly teach wherein the battery cell connection lead has a curved distal end. However, modified Jang does teach the use of convex and concave portions for easy connection (Hirose Paragraph 82). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the third plate 4333 of Jang and include the curved distal end as claimed, as Hirose teaches the use of convex and concave portions for easy connection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724               

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724